Citation Nr: 1629276	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and now final claim for service connection for lumbar spine degenerative changes.

2. Entitlement to service connection for gout.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a disability manifested by cramping in the arms and legs.

5. Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post myocardial infarction and bypass grafting.  

6. Entitlement to an initial compensable disability rating for a residual scar, status post-heart surgery.

7. Entitlement to an earlier effective date, prior to March 29, 2005, for service connection of coronary artery disease, status post myocardial infarction and bypass grafting.  

8. Entitlement to an earlier effective date, prior to March 29, 2005, for service connection of a residual scar, status post-heart surgery.

9. Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  He has verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for hypertension, gout, and cramping of the arms and legs, and declined to reopen a previously denied and final claim for degenerative changes of the lumbar spine.  Also on appeal is a September 2011 rating decision by the RO in Columbia, South Carolina, which granted service connection for coronary artery disease and a scar, status post heart surgery, and assigned disability ratings and effective dates for both.  Jurisdiction over the entire appeal has been assumed by the RO in Nashville.  

In August 2010, the Veteran submitted a Notice of Disagreement with the August 2010 rating decision, which is on appeal here.  That Notice of Disagreement was submitted via a VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he indicated his desire for a hearing before a member of the Board.  The Board notes that such VA Form 9 was preemptive of the statement of the case for those issues appealed, and therefore, did not formalize an appeal to the Board, but served exclusively as the Notice of Disagreement.  In December 2011, the Veteran timely submitted a new VA Form 9 following the issuance of statements of the case for the issues on appeal.  At that time he clearly indicated that he did not wish to have a hearing before a member of the Board.  Therefore, inasmuch as the initial VA Form 9 gave rise to a hearing request, the December VA Form 9 withdrew that request and the claims are properly before the Board at this time.  

A claim for total disability based on individual unemployability is part and parcel of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A March 2012 rating decision found the Veteran permanently and totally disabled for purposes of entitlement to pension.  Accordingly, the Board finds that entitlement to TDIU is a part of the increased rating claims on appeal here.  

The Veteran was denied service connection for posttraumatic stress disorder (PTSD) and an inguinal hernia in a rating decision issued in August 2008.  A statement of the case was issued in February 2009 and, following the submission of additional statements by the Veteran, a supplemental statement of the case was issued in June 2009.  The Veteran did not timely file a formalized appeal of those issues, and they subsequently became final 60 days after the issuance of the supplemental statement of the case.  In August 2010, the Veteran re-submitted his Notice of Disagreement with the denial of those issues, along with additional evidence.  The issue of whether new and material evidence was submitted to reopen the claim for an inguinal hernia was addressed in a March 2012 rating decision, and not subsequently appealed.  However, inasmuch as the August 2010 resubmission constituted a claim to reopen the previously denied and final claim for PTSD that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased disability rating a residual scar, status post-heart surgery; service connection for a disability manifested by cramping in the arms and legs; service connection for hypertension; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claim file since the initial denial of entitlement to service connection for a degenerative spine disability does not relate to an unestablished fact necessary to substantiate the claim and is redundant of evidence previously of record.  

2. The Veteran's presently diagnosed gout is not etiologically linked to any incident of active service or other service-connected disability; gout is not a disability for which presumptive service connection may be granted.

3. The Veteran filed a formal claim of service connection for coronary artery disease on March 29, 2005.

4. The Veteran filed a formal claim of service connection for residuals of heart surgery associated with coronary artery disease on March 29, 2005.  

5. Since the grant of service connection, the Veteran's coronary artery disease has been exhibited by a workload of greater than 5 METs; ejection fraction has been consistently greater than 50 percent; no congestive heart failure has been noted.





CONCLUSIONS OF LAW

1. New and material evidence has not been submitted sufficient to reopen the previously denied and final claim for service connection for a degenerative spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113  (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

3. The criteria for an effective date earlier than March 29, 2005, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816 (2015).

4. The criteria for an effective date earlier than March 29, 2005, for the grant of service connection for a residual scar, status post-heart surgery, have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816 (2015).

5. The criteria for a rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letters sent in May 2010, January 2011, and February 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that notice timing defect may be cured by the issuance of fully compliant notification following readjudication of the claim).   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, Social Security Administration records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for gout.  In this regard, the Board notes that the duty to assist only requires that VA provide an examination when the record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent medical or lay evidence of a current diagnosed disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the present disability may be associated with that in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The duty to provide a medical examination in a service connection claim is limited to situations that meet those criteria.  "If Congress has wanted [VA] to automatically provide an examination on all possible theories, then section 5103A would not read the way that it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  Thus, VA has discretion to determine when additional information is needed to adjudicate the claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).    

Here, the Board acknowledges the Veteran's statements that his claim should be granted presumptively.  However, while the requirement that a disability may be associated with service is a "low threshold" standard, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the duty to assist requires more than an appellant's conclusory and generalized statements before a medical nexus opinion must be provided.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).   In this case, there is insufficient evidence that the Veteran's gout may be associated with any element of service, therefore the duty to provide an examination was not triggered and the record is complete for the Board to rely upon in adjudicating that claim.

II. New and Material Evidence

In the instant matter, the Veteran seeks to reopen a previously denied claim of service connection for degenerative changes of the lumbar spine.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  
In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In October 2005, the RO denied entitlement to service connection for degenerative changes of the lumbar spine.  The Veteran was notified of that decision on December 12, 2005.  In that decision, the RO conceded evidence of degenerative changes to the Veteran's lumbar spine, namely spondylolisthesis of L5 on S1 with degenerative changes, but denied service connection because the Veteran's service treatment records did not show evidence of an in-service incident or injury and the record lacked any evidence linking the present disability to active service.  The Veteran did not appeal that decision and it subsequently became final.  

Since the initial denial of service connection, additional medical records have been associated with the claims file which show continued documentation of a degenerative spine disability.  (See, e.g., VVA Capri, 7/24/2013, p. 165).  However, while this evidence is "new" in that it was not of record at the time of the previous denial, it is not "material" as it does not address the reasons for which the Veteran was previously denied service connection.  Namely, this evidence only documents that a degenerative spine disability exists.  This fact was known and conceded at the time of the prior denial.  However, a review of the Veteran's service treatment records do not show any in-service incident to which this condition may be linked, and VA has not received any evidence that would link the present disability to the Veteran's active service.  The new evidence also does not tend to demonstrate continuity of symptomatology since service.

In evaluating this claim, the Board has conducted an exhaustive search of the Veteran's claims file, but has not located any evidence which is both new and material that would allow it to reopen the previously denied and final claim for service connection for a degenerative spine disability.  Accordingly, the claim is not reopened.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

III. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

The Veteran is seeking service connection for gout in the feet.  At the outset, the Board notes that VA has conceded a present diagnosis of gout, first noted in his VA treatment records in November 2011.  

A review of the service treatment records does not show a diagnosis of gout or any treatment for foot issues during active service.  On separation, the Veteran's feet were evaluated as normal, and therefore, the claim fails the in-service incident element of service connection.  Likewise, medical evidence in the Veteran's claims file document a history of gout, but does not provide any evidence that the condition manifested during active service or is otherwise etiologically linked to any incident of active service.  Accordingly, direct service connection is not warranted.  38 C.F.R. §§ 3.303, 3.304.  Neither is there any evidence of record etiologically linking the Veteran's presently diagnosed gout to any service-connected disability.  38 C.F.R. § 3.310.  Finally, the Board notes that gout is not a condition for which presumptive service connection is granted.  38 C.F.R. §§ 3.307, 3.309.  In light of this, the Board finds that service connection is not appropriate for this claim.   

In reaching the above conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for service connection, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3.

IV. Earlier Effective Dates

By a September 2011 rating decision, the Veteran was granted service connection for coronary artery disease and an associated scar, status post-heart surgery.  An effective date of March 29, 2005, was assigned for those awards.  The Veteran disagrees with the effective dates assigned.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2015).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Here, the Veteran's claim of service connection for a heart condition resulting in cardiovascular surgery was received on March 29, 2005.  A review of the claims filed does not reveal that the Veteran filed an application, either formal or informal, for VA compensation benefits for a heart condition or heart surgery prior to that date.  While the evidence of record indicates that the Veteran underwent surgery for his diagnosed coronary artery disease in 2004, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2015).  

Accordingly, because the record contains no evidence of an intent on the part of the Veteran to file a claim for VA disability compensation prior to March 29, 2005, an earlier effective date cannot be awarded based on the mere presence of a diagnosis in a medical record or mere assertion that the disability is service connected.  See Brannon, 12 Vet. App. at 35.

The Board recognizes that the Veteran's coronary artery disease has been granted presumptively based on herbicide exposure in the Republic of Vietnam.  An exception to the general rule for establishing effective dates exists for an award of service connection for a "covered herbicide disease."  38 C.F.R. § 3.816 (2015); see Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).  Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against VA alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had become effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease was later found to be service connected under valid regulations.  Nehmer, 32 F. Supp. 2d at 1183 (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include, among other persons, a Vietnam veteran who has a covered disease.  38 C.F.R. § 3.816.  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.; see also Garza v. Shinseki, 480 Fed.Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Here, the Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and has been diagnosed as having coronary artery disease.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" (i.e., ischemic heart disease to include coronary artery disease) within the meaning of 38 C.F.R. § 3.816(b)(2).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease and compensation for the same covered disease was previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1) (2015).  If a claim for disability compensation for a covered herbicide disease "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose," except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  The regulation further provides that "[i]f the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  38 C.F.R. § 3.816(c)(3).  

In the instant matter, the Veteran submitted a formal claim for service connection for a heart disability and residuals of an associated surgery on March 29, 2005.  The effective date of the regulation adding ischemic heart disease (to include coronary artery disease) to the list of diseases for which service connection may be presumptively awarded based on in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010) (codified at 38 C.F.R. § 3.309(e) (2013)).  Therefore, under 38 C.F.R. § 3.816(c)(2), the Veteran is entitled to service connection for coronary artery disease effective either the date of his initial claim for service connection, in this case March 29, 2005, or from the date on which his entitlement arose, whichever is later.

Here, a review of the claims folder reveals that the Veteran reported no issues regarding his heart upon separation from service.  The evidence of record indicates that the Veteran underwent surgery for coronary artery disease in 2004.  However, while the evidence demonstrates that he was diagnosed with the disability and underwent surgery prior to filing his claim, because the regulation mandates that the effective date of the award is either the date the claim was received or the date that entitlement arose, whichever came later, the Board finds that the proper effective date for the award of service connection for coronary artery disease and an associated scar, status post-heart surgery, is March 29, 2005.  38 C.F.R. § 3.816(c)(2).  

V. Increased Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's ischemic heart disease and heart surgery scar, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran was assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, of 30 percent disabling effective March 29, 2005.  He contends that he is entitled to a higher rating for this disability. 

Ischemic heart disease, including coronary artery disease, is evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code provides that a 30 percent rating is to be assigned when workload is greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2015).

Evidence of record indicates that the Veteran underwent cardiac catheterization on January 20, 2004.  A May 26, 2005 VA examination confirmed the diagnosis of coronary artery disease, status post myocardial infarction and bypass surgery.  He reported some non-radiating chest pains lasting about 20-25 minutes, relieved with nitroglycerin, occurring 5-6 times per month.  Exercise tolerance was about a block with dyspnea and exertion.  METs were reported at 7.0.  He also complained of fatigue and occasional lightheadedness, but denied syncope.  No history of congestive heart failure was noted.  Blood pressure was 134/84; 140/88; and 138/92.  

On June 7, 2010, the Veteran was afforded another VA examination.  Blood pressure was 119/71.  The Veteran exhibited dyspnea , dizziness, fatigue, and lightheadedness at 7.0 METs.  Left ventricular ejection fraction was 60 percent.  Chest pain was reported approximately every 2 weeks with walking and climbing stairs.  

Neither the Veteran, nor his representative have explicitly stated that his condition has increased in disability since June 2010.  VAOPGCPREC 11-95 (Apr. 7, 1995) (an additional examination is only necessary when a claimant asserts that the severity of a condition has increased); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In light of the above, the Board finds that the Veteran's coronary artery disease has been appropriately evaluated as 30 percent disabling from the date of service-connection.  At no point has the Veteran been found to have any episodes of acute congestive heart failure; no METs workload results of 5 or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no left ventricular ejection fraction readings of 50 percent or less.  Therefore, an evaluation greater than 30 percent is not appropriate.  38 C.F.R. § 4.104, DC 7005.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3.

The evident and reported effects of the Veteran's coronary artery disease have been fully considered and are contemplated in the rating schedule.  The Veteran has not evidenced any symptoms not included in the rating criteria, and the Board is aware of none.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently also service-connected for diabetes mellitus and a residual scar, status post-heart surgery.  There is no indication in the evidence of record that either disability causes a collective effect on his coronary artery disease.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand either claim for referral to the Director, Compensation Service, for extraschedular consideration.  


ORDER

The petition to reopen the previously denied and final claim for service connection for a degenerative spine disability is denied. 

Entitlement to service connection for gout is denied.

Entitlement to an earlier effective date for the grant of service connection for coronary artery disease is denied.

Entitlement to an earlier effective date for the grant of service connection for a scar, status post-heart surgery, is denied.  

Entitlement to a disability rating in excess of 30 percent for coronary artery disease is denied.  


REMAND

VA's duty to assist requires it to provide an examination when developing a service-connection claim when the record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the present disability may be associated with that in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

With regard to the claim for hypertension, the Board notes that the Veteran does have a present diagnosis of that condition.  Additionally, he has confirmed service in the Republic of Vietnam, and therefore VA has conceded herbicide exposure.  

The Court has held that the requirement that a disability "may be associated: with service is a "low threshold" standard.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   Although VA has not conceded a relationship between hypertension and herbicide exposure, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  at 20,309. 

The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A(d)(2)(B).  Accordingly, the Board finds that with regard to the claim for service connection for hypertension, the duty to provide a VA examination has been triggered.  It is noted that, while a February 2011 examination diagnosed hypertension, there was no explicit opinion of etiology and, in any event, service connection for coronary artery disease has since been awarded, raising the possibility of secondary service connection for hypertension.

Concerning the claim for service connection for a disability manifested by cramping in the arms and legs, the Veteran does not have a presently diagnosed disability associated with his reported symptoms, although his VA treatment records show evidence of various muscle spasms, fluid on the legs, and cramping in the feet.  Additionally, the Board notes that a lay person is competent to report observable symptomatology of an injury or illness, such as pain or cramping.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2997).  A review of the Veteran's service treatment records indicates that in December 1970, while on active duty, he reported cramps in his legs.  Credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability may be associated with service.  McLendon, 20 Vet. App. at 83.  Accordingly, a VA examination should be provided to address whether the Veteran has a present diagnosis associated with his reported symptoms, and whether it is etiologically linked to service.  

Finally, the Veteran is presently service-connected for a residual scar, status post-heart surgery, associated with coronary artery disease.  It is presently rated as noncompensible under Diagnostic Code 7804.

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating if the area or areas affected are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.). A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.). A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

Scars, other than on the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for one or two scars that are unstable or painful.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, then 10 percent should be added to the evaluation that is based on the total number of unstable scars.  Id., Note 2.  

Any other disabling effects not considered in a rating provided under codes7800-7804 should be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.   

A May 26, 2005 VA examination found a mid-chest scar from coronary artery surgery, described as "well-healed."  However, that examination does not address whether that scar is deep or superficial, linear or non-linear, or whether the Veteran experiences any pain or instability associated with that scar.  Neither does it provide measurements for the scar.  Accordingly, on remand, the Veteran should be afforded a VA examination which fully describes the Veteran's residual scar.   

Finally, the Board has remanded the issues of entitlement to an increased disability rating for diabetes mellitus and a residual scar, status post-heart surgery.  As the outcome of these issues may have a direct bearing on the adjudication of the claim for TDIU, the Board must remand that issue as inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in connection with his service connection claim for hypertension.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should conduct an examination of the Veteran, to include taking a complete medical history, and state whether it is at least as likely as not that the Veteran's hypertension is etiologically related to his in-service herbicide exposure.

A complete rationale should be provided for any opinion given and should include citation to evidence of record, known medical principles, and medical treatise evidence.

2. Schedule the Veteran for a VA examination in connection with his service connection claim for a disability manifested by cramping in the arms and legs.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination, to include taking a complete medical history, and then state whether the Veteran has a present disability which accounts for his reported symptoms.  If the examiner finds that no diagnosis can be given, a thorough rationale must be provided explaining that finding.  

For all disabilities diagnosed, the examiner should state whether it is at least as likely as not that that diagnosed disability either manifested during active service, or is otherwise etiologically linked to any incident of service, including the Veteran's December 1970 report of leg cramps.  

A complete rationale should be provided for any opinion given and should include citation to evidence of record, known medical principles, and medical treatise evidence.  The examiner is reminded that the Veteran is competent to report a history of observable symptoms such as pain.

3. Schedule the Veteran for a VA examination to evaluate his residual scar, status post-heart surgery.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  The examiner should conduct a thorough examination and provide a complete description of the Veteran's scar, to include length, area, and whether it is superficial or deep, linear or non-linear, and whether the Veteran experiences any pain or instability associated with that scar.   

4. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any claim should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


